Citation Nr: 1515991	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and dermopathy of bilateral lower extremities.

5.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2015, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for 60 days to enable the Veteran to submit additional evidence.  Additional evidence was submitted to the Board in February 2015.

The issues of entitlement to service connection for a heart disorder, entitlement to service connection for hypertension, entitlement to a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and dermopathy of bilateral lower extremities, and entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hypertension was most recently denied in a May 2009 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.
 
2.  Evidence received since the May 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied reopening a claim of entitlement service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  The criteria to reopen the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In July 2007, the Veteran filed a claim to establish service connection for hypertension.  The Veteran's claim was denied in a December 2007 rating decision, which found that evidence did not show that hypertension was related to the service-connected condition of diabetes mellitus, was incurred during service, or was manifested to a compensable degree within one year of separation.  New evidence was received in December 2007 during the appellate time frame, and the denial was confirmed and continued in a March 2008 rating decision.  Although notification of the rating decision and his appellate rights was provided to the Veteran in March 2008, he did not perfect an appeal.  New and material evidence in support of the claim was not received within the appeal period.  As such, the March 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Within a year, the Veteran sought to reopen the claim for entitlement to service connection for hypertension in December 2008.  The AOJ treated this statement as a claim to reopen, as contents of the statement could not be considered a notice of disagreement (NOD) for the March 2008 rating decision under 38 C.F.R. § 20.201.  The Board agrees.  Extensive review of the record showed that the Veteran also did not submit any information or evidence within one year of the March 2008 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Thereafter, in a May 2009 rating decision, the AOJ denied reopening the Veteran's claim.  Although notification of the rating decision and his appellate rights was provided to the Veteran in May 2009, he did not perfect an appeal.  The Board is cognizant that a July 2009 VA examination report containing the finding that hypertension was not aggravated by diabetes as well as VA and private treatment records noting continued treatment for hypertension were associated with the record within the appeal period.  However, new and material evidence in support of the claim was not received within the appeal period.  As such, the May 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In August 2010, the Veteran filed a petition to reopen his claim.  A May 2011 rating decision denied the Veteran's petition to reopen, finding that new and material evidence had not been received to reopen the prior denial.  The Veteran timely appealed. 

Although the AOJ previously denied the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claims is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Evidence received since the last final May 2009 rating decision includes VA and private treatment records, VA examination reports dated in July 2009 and August 2010, written statements and January 2015 hearing testimony from the Veteran, and a February 2015 VA medical opinion from Dr. Leila Hashemi.  All the evidence is new, in that it was not previously of record at the time of the May 2009 rating decision.  Furthermore, in the February 2015 VA medical opinion, the VA physician opined that it was more likely than not that the Veteran's hypertension was aggravated or caused by his service-connected diabetes mellitus, demonstrating the existence of a causal relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  As the February 2015 VA medical opinion addressed elements the AOJ found lacking in the May 2009 rating decision, the evidence is material.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for hypertension is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.


REMAND

As an initial matter, when the Board reopens a claim that the AOJ did not, the case must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the May 2011 rating decision, the AOJ declined to reopen the Veteran's claim of entitlement to service connection for hypertension; thus, as the Board herein reopened this claim, the issue must be remanded for the AOJ to contemplate the merits of that claim. 

Regarding the claims of entitlement to service connection for a heart disorder and hypertension, the Board has determined that the July 2009 and August 2010 VA medical examinations as well as the February 2015 VA medical opinion from Dr. Leila Hashemi are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Bare conclusions reached by each examiner do not constitute a complete rationale.  The July 2009 and August 2010 VA examiners provided no supporting rationale for the determinations that the Veteran's hypertension was diagnosed before his diabetes, that essential hypertension was not aggravated by diabetes, and that there were no findings of secondary diabetic complications related the Veteran's heart.  The February 2015 VA physician also provided no supporting rationale for the determinations that the Veteran's heart condition(s) were more likely than not aggravated or caused by his service-connected diabetes or stroke and that the Veteran's hypertension was more likely than not aggravated or caused by his service-connected diabetes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical examination and opinion is provided which adequately addresses the nature and etiology of the Veteran's claimed heart disorder and hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's other claims, in June 2010, the Veteran filed a timely NOD with the June 2010 rating decision that continued the previously assigned 20 percent rating for type II diabetes mellitus with erectile dysfunction and dermopathy of bilateral lower extremities.  In a May 2013 rating decision, the AOJ granted an increased disability rating of 40 percent for type II diabetes mellitus with erectile dysfunction and dermopathy of bilateral lower extremities, effective February 26, 2010, the date of the Veteran's increased rating claim.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In July 2014, the Veteran also filed a timely NOD with the June 2014 rating decision that denied entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  

The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the AOJ has not issued a SOC addressing the Veteran's claims of entitlement to a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and dermopathy of bilateral lower extremities and entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from June 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed heart disorder and hypertension.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed heart disorder and/or hypertension began in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(b)  If the above opinion regarding the relationship of any heart disorders and/or hypertension to service is negative, then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed heart disorder and/or hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus or other service-connected disabilities.

The examiner should address the findings in the July 2009 and August 2010 VA examination reports as well as the February 2015 VA medical opinion from Dr. Leila Hashemi.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must accompany any opinion provided.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.
5.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to a rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and dermopathy of bilateral lower extremities and entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014). 

6.  Finally, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the October 2009 SOC (for the heart disorder claim) and August 2011 SOC (for the hypertension claim).  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


